Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 05/04/2020.


Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1–14 drawn to changing the limit on the number of threads available for call, and classified in in G06F 9/5027 and G06F2209/5018 (allocation of resources to service a request, thread allocation).

II.	Claims 15–20, drawn to applying a throttle to a resource used to call the service by sites on the platform, and classified in G06F 9/5027, G06F 11/3409, and G06F2209/504 (performance assessment, resource capping)

Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).

In the instant case, the inventions as claimed have a materially different design and mode of operation as Invention I is directed to changing the limit on the number of threads available for call; Invention II is directed to applying a throttle to a resource used to call the service by sites on the platform. Furthermore, there is nothing of record to show the inventions, as claimed, to be obvious variants.

	For instance, Invention I includes the limitation of “determining whether the first service is thread-limited by the platform; where the first service is not thread-limited by the platform: setting a limit on the number of threads available for calls to the first service by sites on the platform” and thus is directed to a materially different design and mode of operation from Invention II.

This exemplary limitation of Invention I is not recited in Invention II.

Similarly, Invention II includes the limitation of “calculating a plurality of performance levels for a first service of a plurality of services accessed by a plurality of sites on a computing platform that manages access to the plurality of services by the plurality of sites, each performance level indicating a response time below which the majority of calls to the service are completed” and thus is directed to a materially different design and mode of operation from Invention I.

This limitation of Invention II is also not recited in Invention I.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

A complete examination of the two distinct inventions having materially different designs and modes of operations requires substantially different claim analysis, search strategies and considerations.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday to Friday, 8:30 a.m. to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
April 16, 2022